United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1915
                                   ___________

Flora J. Moseley Smith,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Chase Manhattan Mortgage                *
Corporation,                            * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: March 12, 2007
                                Filed: March 22, 2007
                                 ___________

Before RILEY, BOWMAN, and ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Plaintiff below claimed that a mortgage lender violated the Real Estate
Settlement Procedure Act (RESPA), 12 U.S.C. § 2605(e)(2)(c)(i), by charging her a
$5.00 fee for faxing her a payoff statement when she requested it. The district court1
granted summary judgment to the lender and plaintiff appealed. This case is
controlled by Watt v. GMAC Mortgage Corp., 457 F.3d 781 (8th Cir. 2006), and



      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
Curran v. Washington Mut. Bank, 471 F.3d 857 (8th Cir. 2006) (per curiam), where
we rejected an identical claim, and we therefore reject the claim here.

       We decline to address plaintiff's claim that even if a lender can charge fees in
the present circumstances, such fees must be reasonable, because the claim was raised
on appeal for the first time. See Watt, 457 F.3d at 784.

      Affirmed.
                       ______________________________




                                         -2-